Appeals (1) from a decision of the Unemployment Insurance Appeal Board, filed January 7, 2000, which ruled that claimant was disqualified from receiving unemployment insurance benefits because he voluntarily left his employment without good cause, and (2) from a decision of said Board, filed June 8, 2000, which denied claimant’s application for reconsideration.
*962We find that substantial evidence supports the decision of the Unemployment Insurance Appeal Board that claimant voluntarily left his employment without good cause. Quitting in response to criticism by a supervisor has been held not to constitute good cause for leaving one’s employment (see, Matter of Spaulding [Commissioner of Labor], 264 AD2d 881, 882). Whether claimant quit or was fired on the day in question presented a credibility issue for resolution by the Board (see, Matter of Mesidor [Sweeney], 247 AD2d 696). We have considered claimant’s remaining arguments and find them to be unpersuasive.
• Mercure, J. P., Crew III, Graffeo, Mugglin and Lahtinen, JJ., concur. Ordered that the decisions are affirmed, without costs.